UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6380


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MAURICE EUGENE MOORE, JR., a/k/a MJ,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Malcolm J. Howard, Senior District Judge. (4:16-cr-00025-H-1)


Submitted: June 14, 2018                                          Decided: June 19, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Eugene Moore, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Maurice Eugene Moore, Jr., pled guilty to conspiracy to distribute and possess

with intent to distribute 100 grams or more of heroin and possession of ammunition by a

felon, and was sentenced to 300 months’ imprisonment. In December 2017, we affirmed

Moore’s criminal judgment on direct appeal. United States v. Moore, 706 F. App’x 141,

143 (4th Cir. 2017) (No. 17-4254). In April 2018, Moore filed a second notice of appeal

of the same criminal judgment. Because we previously affirmed this criminal judgment,

we dismiss the appeal as duplicative, and deny Moore’s motion for appointment of

counsel and for transcripts at the Government’s expense.         We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.



                                                                             DISMISSED




                                            2